Citation Nr: 0702152	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-22 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.  


REPRESENTATION


Appellant represented by:	Alabama Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1977 and from August 1979 to March 1981.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The veteran claims that even though his problems started 
long after his discharge from service, he believes that his 
time in the Army has something to do with his illness.  A 
review of his service medical records shows that multiple 
complaints were noted during service.  Of particular note 
are several complaints of chest pain and cellulitis of the 
right foot and ankle.  He currently has a diagnosis of 
systemic lupus ertyhematosus with some complaints similar to 
those he experienced in service.  It is unclear from the 
medical evidence of record whether the symptoms experienced 
in service are in any way related to his current diagnosis.  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2006).  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.

1.  Schedule the veteran for a VA 
examination to ascertain the etiology of 
his lupus.  The examiner should express 
an opinion as to whether it is likely, or 
as likely as not, or unlikely that lupus 
was incurred in or otherwise related to 
service.  The claims folder should be 
reviewed by the examiner.  The opinion 
should reflect a thorough review of the 
medical evidence in service.  All 
opinions must be supported by adequate 
reasons and bases.

2.  After conducting any further 
evidentiary development deemed necessary 
as a result of additional evidence 
received, the RO should review the record.  
If the benefits sought on appeal are not 
granted in full, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


